Citation Nr: 0425401	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  01-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities prior 
to October 8, 1991.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 21, 2001, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In a July 11, 2001, decision, the Board denied the veteran a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities prior to October 
8, 1991.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  

In a November 2002 order, the Court granted the parties' 
Joint Motion for Remand of the Board's July 11, 2001, 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issue of entitlement to 
TDIU prior to October 8, 1991, to the Board for issuance of a 
readjudication decision that takes into consideration 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and 
Bowling v. Principi, 15 Vet. App. 1 (2002).  

The Board, in a June 5, 2003, decision, dismissed the claim 
for TDIU prior to October 8, 1991, and the veteran appealed 
that decision to the Court.  

In an April 2004 order, the Court granted the parties' Joint 
Motion for Remand of the Board's July 11, 2001, decision.  In 
the Joint Motion, the parties agreed that the Board's 
dismissal did not comport with the November 2002 Joint Motion 
remand directive, in that the Board did not adequately 
discuss Roberson and Bowling, particularly whether the 
evidence of record includes an informal claim for TDIU prior 
to October 8, 1991.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC..  VA will notify the veteran 
if further action is required on his part.  


REMAND

As a reminder, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable in this case.  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the April 2004 Joint Motion, the parties, citing the 
United States Court of Appeals for the Federal Circuit 
decision in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) and the Court's decisions in Bowling v. Principi, 15 
Vet. App. 1 (2002) and Norris v. West, 12 Vet. App, 413, 418 
(1999), agreed that VA needed to consider whether the veteran 
filed an informal claim of entitlement to a TDIU prior to 
October 8, 1991.  In mutually agreeing that the Board had not 
done so in its June 2003 dismissal, the parties further 
agreed that the Board had not complied with the November 2002 
Joint Motion for Remand.  Rather, the parties found that the 
Board had noted that:  

Without looking at each of the final RO 
decisions promulgated between August 1967 
and October 1991, the Board can note that 
it would appear that the RO, for each of 
its decisions, had consistently reviewed 
the medical evidence available through 
each rating decision and had taken into 
consideration the veteran's service-
connected medical disabilities, to 
include his service-connected neurosis, 
and that [sic] effect his service-
connected disabilities had on the 
veteran's ability to obtain and retain 
gainful employment.  

However, the Board observes that the above-mentioned sentence 
taken from its June 2003 decision was not accurately cited in 
the April 2004 Joint Motion.  The Board actually stated:  

Without looking behind (emphasis added) 
each of the final RO decisions 
promulgated between August 1967 and 
October 1991, the Board can note that it 
would appear that the RO, for each of its 
decisions, had consistently reviewed the 
medical evidence available through each 
rating decision and had taken into 
consideration the veteran's service-
connected medical disabilities, to 
include his service-connected neurosis, 
and the effect his service-connected 
disabilities had on the veteran's ability 
to obtain and retain gainful employment.  
See page 8, par. 3, first sentence.  

The April 2004 Joint Motion specifically directs VA to 
explain how Roberson and Bowling affect the veteran's claim 
for TDIU and whether or not the veteran had an informal claim 
for TDIU prior to his award of a 100 percent schedular rating 
for PTSD, effective October 8, 1991.  Even though, to date, 
VA has not specifically adjudicated this aspect of the 
veteran's claim, the Board is bound by the Court's April 2004 
order.  See Harris v. Brown, 7 Vet. App. 547 (1995).  

The Board further notes, however, that the Court has 
repeatedly held that increased rating claims, whether they be 
on schedular or extraschedular grounds, are separate and 
distinct from TDIU claims.  The prior unappealed final RO 
decisions evaluating the severity of the veteran's service-
connected conditions are not dispositive of this issue 
because increased rating claims are not inextricably 
intertwined with a TDIU claim.  See Colayong v. West, 12 Vet. 
App. 524, 537 (1999).  

To date, the RO has not addressed whether any of the 
veteran's filings, as well as the medical evidence, 
constitutes an informal TDIU claim prior to October 8, 1991.  
Pursuant to the Court's April 2004 order granting the 
parties' Joint Motion, the Board has no discretion and must 
remand this aspect of the appeal to the RO for its initial 
determination as to whether there is an unadjudicated TDIU 
claim pending at any time prior to October 8, 1991.  See 
Huston v. Principi, 17 Vet. App. 195, 206 (2003); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
matter must be remanded to the RO for its initial 
consideration of whether the veteran had a unadjudicated TDIU 
claim pending prior to October 8, 1991.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In 
doing so, the letter should explain what, 
if any, information (medical or lay 
evidence) not previously provided to VA is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  The letter should also request 
that the veteran provide any evidence in 
his possession that pertains to the claim.  

2.  The RO must review the claims folder 
and make a determination as to whether any 
of the veteran's statements and/or the 
medical evidence of record received prior 
to the October 8, 1991, date constitutes 
an informal claim of entitlement to a 
TDIU.  In adjudicating this issue, the RO 
must consider Roberson, Norris, and 
Bowling, as well as VAOPGCPREC 12-2001, 69 
Fed. Reg. 25175 (2001).  If it is 
determined to be appropriate, the RO 
should refer the case to the VA 
Compensation and Pension Director for 
extraschedular consideration (see 
Bowling).  After completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims Assistance 
Act of 2000), the RO should readjudicate 
the claim of entitlement to a TDIU prior 
to October 8, 1991.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


